Order entered June 20, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00009-CR

                                JOY JANE KIRVEN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court
                                    Dallas County, Texas
                             Trial Court Cause No. F12-50611-H

                                             ORDER
        In this case, appellant raises an issue related to the costs assessed against her. The record,

however, does not contain a cost bill or other document with an itemized list of costs assessed in

this case.

        Accordingly, we ORDER the Dallas County District Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental clerk’s record containing a detailed itemization

of the costs assessed in this case, including but not limited to, specific court costs, fees, and court

appointed attorney fees. We further ORDER that the supplemental clerk’s record include a

document explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, the Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE